      Case 5:18-cr-00258-EJD Document 492-1 Filed 08/28/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9

10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                     Case No. 18-CR-00258-EJD
17
                       Plaintiff,                  DECLARATION OF JEFFREY B.
18                                                 COOPERSMITH IN SUPPORT OF
           v.                                      DEFENDANT RAMESH “SUNNY”
19                                                 BALWANI’S ADMINISTRATIVE
     HOLMES, et al.,                               MOTION TO SEAL EXHIBITS A, C, F–
20                                                 M, O, T, W, AND X IN SUPPORT OF
                       Defendants.                 MOTION TO DISMISS SECOND AND
21                                                 THIRD SUPERSEDING INDICTMENTS
22                                                 Judge:   Honorable Edward J. Davila
23

24

25

26

27

28

                                                                 COOPERSMITH DECL. ISO MOTION TO SEAL
                                                                              CASE NO. 18-CR-00258-EJD
      Case 5:18-cr-00258-EJD Document 492-1 Filed 08/28/20 Page 2 of 2



 1                       DECLARATION OF JEFFREY B. COOPERSMITH

 2          I, Jeffrey B. Coopersmith, declare as follows:

 3          1.      I am lead counsel for defendant Ramesh “Sunny” Balwani in this case. I am an

 4   attorney admitted to practice in the State of California. I am a partner at the law firm of Orrick,

 5   Herrington & Sutcliffe LLP, counsel of record for Mr. Balwani. I submit this declaration in support

 6   of Mr. Balwani’s Administrative Motion to Seal pursuant to Criminal LR 56-1 Exhibits A, C, F–

 7   M, O, T, W, and X in support of Mr. Balwani’s Motion to Dismiss Second and Third Superseding

 8   Indictments (the “Motion to Dismiss”). I have personal knowledge of the facts stated here.

 9          2.      Mr. Balwani requests Exhibits A, C, F–M, O, T, W, and X in support of the Motion

10   to Dismiss to be filed under seal because each relates to and contains information which have been

11   designated as “Confidential Material” pursuant to the July 2, 2018 and July 17, 2019, Protective

12   Orders in this case (Dkt. Nos. 28 and 90).

13          I declare under penalty of perjury that the foregoing is true and correct.

14          Executed August 28, 2020 at Seattle, Washington.

15

16
                                                             JEFFREY B. COOPERSMITH
17

18

19

20

21

22

23

24

25

26

27

28

                                                                       COOPERSMITH DECL. ISO MOTION TO SEAL
                                                         1                          CASE NO. 18-CR-00258-EJD
